--------------------------------------------------------------------------------

Exhibit 10.1


 
FIFTH LOAN MODIFICATION AGREEMENT
 
 
This Fifth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of June 11, 2010, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts  02462 (“Bank”) and (b) PARADIGM HOLDINGS, INC., a Wyoming
corporation, with offices at 9715 Key West Avenue, Rockville, Maryland  20850
(“Holdings”), PARADIGM SOLUTIONS CORPORATION, a Maryland corporation, with
offices at 9715 Key West Avenue, Rockville, Maryland  20850 (“Solutions”),
CALDWELL TECHNOLOGY SOLUTIONS LLC, a Maryland limited liability company, with
offices at 9715 Key West Avenue, Rockville, Maryland  20850 (“Caldwell”) and
TRINITY INFORMATION MANAGEMENT SERVICES, a Nevada corporation, with offices at
9715 Key West Avenue, Rockville, Maryland 20850 (“Trinity”) (hereinafter,
Holdings, Solutions, Caldwell and Trinity are jointly and severally,
individually and collectively, referred to as “Borrower”).
 
1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 13, 2007,
evidenced by, among other documents, a certain Loan and Security Agreement
(working capital line of credit) dated as of March 13, 2007, among Borrower and
Bank, as amended by a certain First Loan Modification Agreement dated as of
August 11, 2008, as further amend by a certain Second Loan Modification
Agreement dated as of March 18, 2009, as further amended by a certain Third Loan
Modification Agreement dated as of May 4, 2009, and as further amended by a
certain Fourth Loan Modification Agreement dated as of July 2, 2009 (the “Fourth
Loan Modification Agreement”) (as amended, the “Loan Agreement”).  Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Loan Agreement.
 
 
2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by (a) the Collateral as described in the Loan Agreement, (b) the
Intellectual Property Collateral as described in a certain Intellectual Property
Security Agreement dated as of March 13, 2007 between Bank and Holdings (the
“Holdings IP Security Agreement”), (c) the Intellectual Property Collateral as
described in a certain Intellectual Property Security Agreement dated as of
March 13, 2007 between Bank and Solutions (the “Solutions IP Security
Agreement”), (d) the Intellectual Property Collateral as described in a certain
Intellectual Property Security Agreement dated as of July 5, 2007 between Bank
and Caldwell (the “Caldwell IP Security Agreement”), and (e) the Intellectual
Property Collateral as described in a certain Intellectual Property Security
Agreement dated as of September 5, 2007 between Bank and Trinity (the “Trinity
IP Security Agreement”) (together with any other collateral security granted to
Bank, the  “Security Documents”).  Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.
 
 
3.             DESCRIPTION OF CHANGE IN TERMS.
 
 
A.
Modifications to Loan Agreement.

 
 
 
1
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(f) thereof:

 
“If this Agreement is terminated on or prior to the Anniversary Date (as
hereinafter defined) (A) by Bank in accordance with clause (ii) in the foregoing
sentence, or (B) by Borrower for any reason, Borrower shall pay to Bank a
termination fee in an amount equal to One Hundred Thousand Dollars ($100,000.00)
(the “Early Termination Fee”).”
 
and inserting in lieu thereof the following:

 
 

--------------------------------------------------------------------------------

 
 
“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Forty Five Thousand Dollars
($45,000.00) (the “Early Termination Fee”).”
 
 
2
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.3 thereof:

 
“Borrower will pay a finance charge (the “Finance Charge”) on each Financed
Receivable which is equal to the Applicable Rate divided by 360 multiplied by
the number of days each such Financed Receivable is outstanding multiplied by
the outstanding Financed Receivable Balance.”
 
and inserting in lieu thereof the following:
 
“Borrower will pay a finance charge (the “Finance Charge”) on each Financed
Receivable which is equal to the Applicable Rate divided by 360 multiplied by
the number of days each such Financed Receivable is outstanding multiplied by
the average daily outstanding Financed Receivable Balance.”
 
 
3
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.4 thereof:

 
“Borrower will pay to Bank a collateral handling fee equal to (a) 0.20% per
month of the Financed Receivable Balance for each Financed Receivable
outstanding based upon Federal Agency Accounts and Subcontractor Accounts based
upon a 360 day year, and (b) 0.25% per month of the Financed Receivable Balance
for Financed Receivables outstanding based upon Unbilled Accounts based upon a
360 day year (the “Collateral Handling Fee”).”
 
and inserting in lieu thereof the following:
 
“Borrower will pay to Bank a collateral handling fee (the “Collateral Handling
Fee”) equal to (a) 0.20% per month of the average daily outstanding Financed
Receivable Balance for each Financed Receivable outstanding based upon Federal
Agency Accounts and Subcontractor Accounts based upon a 360 day year, provided,
however, for any Subject Month (as of the first calendar day of such month), to
the extent that Borrower had EBITDA of at least Four Hundred Thousand Dollars
($400,000.00) for the applicable Testing Period, the Collateral Handling Fee
shall be equal to 0.15% per month of the average daily outstanding Financed
Receivable Balance for each Financed Receivable outstanding based upon Federal
Agency Accounts and Subcontractor Accounts based upon a 360 day year, and (b)
0.25% per month of the average daily outstanding Financed Receivable Balance for
each Financed Receivable outstanding based upon Unbilled Accounts based upon a
360 day year, provided, however, for any Subject Month (as of the first calendar
day of such month), to the extent that Borrower had EBITDA of at least Four
Hundred Thousand Dollars ($400,000.00) for the applicable Testing Period, the
Collateral Handling Fee shall be equal to 0.20% per month of the average daily
outstanding Financed Receivable Balance for each Financed Receivable outstanding
based upon Unbilled Accounts based upon a 360 day year.”
 
 
4
The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.7 thereof:

 
 
 

--------------------------------------------------------------------------------

 

“              6.7          Financial Covenants.
 
Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:
 
(a)           EBITDA Loss.  EBITDA minus unfunded capital expenditures loss as
of and for the three month period (or periods) ending on (i) January 31, 2007
and February 28, 2007, of not more than $1,000,000, and (ii) August 31, 2008,
April 30, 2009, May 31, 2009, and June 30, 2009, of not more than $50,000.
 
(b)           EBITDA Gain.  EBITDA minus unfunded capital expenditures as of and
for the three month period (or periods) ending on (i) March 31, 2007, April 30,
2007 and May 31, 2007, of at least $1.00, (ii) June 30, 2007, July 31, 2007,
August 31, 2007, September 30, 2007, October 31, 2007 and November 30, 2007, of
at least $250,000.00, (iii) December 31, 2007, January 31, 2008, February 29,
2008, March 31, 2008, April 30, 2008, May 31, 2008, June 30, 2008 and July 31,
2008, of at least $500,000.00, (iv) September 30, 2008, of at least $75,000.00
(v) October 31, 2008, of at least $150,000.00 (vi) November 30, 2008, of at
least $250,000.00, (vii) December 31, 2008, of at least $400,000.00, (viii)
January 31, 2009, February 28, 2009, and March 31, 2009, of at least
$500,000.00, (ix) July 31, 2009 and August 31, 2009, of at least $1.00, (x)
September 30, 2009, of at least $100,000.00, (xi) October 31, 2009 and November
30, 2009, of at least $250,000.00, and (xii) December 31, 2009 and as of and for
the three month period ending of the last day of each month thereafter, of at
least $500,000.00.
 
Notwithstanding the foregoing, (a) EBITDA Losses incurred from January 1, 2007
through February 28, 2007 will be excluded from the EBITDA calculation with
respect to the three month periods ending on February 28, 2007 and March 31,
2007, and (b) EBITDA Losses incurred from February 1, 2007 through February 28,
2007 will be excluded from the EBITDA calculation with respect to the three
month period ending on April 30, 2007.  As used herein, “EBITDA Losses” shall be
defined as the lesser of (i) $275,000.00, and (ii) the actual expenses incurred
by the discontinued commercial business of Borrower during the period(s)
referenced above.”
 
and inserting in lieu thereof the following:
 
“              6.7          Financial Covenant - EBITDA.  Borrower shall
maintain at all times, to be tested as of the last day of each month, on a
consolidated basis with respect to Borrower and its Subsidiaries, EBITDA minus
unfunded capital expenditure loss, minus the aggregate amount of any cash
payments made by Borrower pursuant to Section 7.6(b), any dividends paid by
Borrower in cash and any other cash payments made by Borrower to Investors or
holders of Subordinated Debt in the form of distributions, dividends,
redemptions, principal, interest, fees, or otherwise (but in any case excluding
payments made directly out of money market account number 3300717632 maintained
with Bank in an aggregate amount not to exceed Four Million Dollars
($4,000,000.00)), as of and for the three month period (or periods) ending on
(i) May 31, 2010 and June 30, 2010 of at least Fifty Thousand Dollars
($50,000.00), (ii) July 31, 2010 and August 31, 2010, of at least One Hundred
Fifty Thousand Dollars ($150,000.00), (iii) September 30, 2010, of at least Two
Hundred Thousand Dollars ($200,000.00), (iv) October 31, 2010, of at least Two
Hundred Fifty Thousand Dollars ($250,000.00), and (v) November 30, 2010 and as
of and for the three month period ending of the last day of each month
thereafter, of at least Three Hundred Thousand Dollars ($300,000.00).”

 
 

--------------------------------------------------------------------------------

 

 
5
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 7.6 thereof:

 
“or (b) pay any dividends or make any distribution or payment or redeem, retire
or purchase any capital stock; provided, however, Borrower shall be permitted to
(1) make cash payments  to Hale Capital Partners, LP and/or  EREF PARA LLC
(together with any transferees of such parties, the “Investors”) in connection
with redemptions and repurchases contemplated by that certain Paradigm Holdings,
Inc. Certificate of Designations of Series A-1 Senior Preferred Stock (the
“Certificate of Designations”), that certain Preferred Stock Purchase Agreement
(the “Preferred Stock Purchase Agreement”) among Holdings, Hale Capital
Partners, LP (“Hale”) and each of the other purchasers identified on the
signature pages thereto (each a “Purchaser” and collectively with Hale, the
“Purchasers”) dated on or about February 27, 2009 and those certain Class A
Warrants and Class B Warrants issued to the Purchasers pursuant to the Preferred
Stock Purchase Agreement, so long as, at the time of any such payment, (i) no
Event of Default exists or would exist after giving effect to such payment, (ii)
Borrower has performed in accordance with at least one hundred percent (100.0%)
of its board-approved revenue plan, (iii) Borrower has performed at least twenty
percent (20.0%) above its board-approved EBITDA plan, and (iv) Borrower will
have at least One Million Dollars ($1,000,000.00) in unrestricted and
unencumbered cash after each such payment, (2) make monthly cash dividend
payments to the Investors in an amount not to exceed five percent (5.0%) per
annum of the Stated Value (as defined below) per share of the outstanding shares
of Series A-1 Senior Preferred Stock, provided, however, the aggregate amount of
such payments made in any month shall not exceed Thirty-Five Thousand Dollars
($35,000.00) and provided further, however, no such payments may be made while
there is an Event of Default or if an Event of Default would exist after giving
effect to any such payment, (3) accrue an additional dividend of seven and a
half percent (7.5%) per annum on the Series A-1 Senior Preferred Stock to be
paid by adding such amount to the Stated Value per share of the outstanding
shares of Series A-1 Senior Preferred Stock and (4) make non-cash redemptions or
non-cash repurchases in exchange for capital stock of Borrower.”
 
and inserting in lieu thereof the following:
 
“or (b) pay any dividends or make any distribution or payment or redeem, retire
or purchase any capital stock; provided, however, Borrower shall be permitted to
(1) commencing with the month ending March 31, 2010 through and including the
month ending January 31, 2012, make Excess Cash Flow Redemptions to Hale Capital
Partners, LP (“Hale”) and/or EREF PARA LLC (“EREF”) (together with any
transferees of such parties, the “Investors”) in connection with repurchases
contemplated by that certain that certain Preferred Stock Purchase Agreement
(the “Preferred Stock Purchase Agreement”) among Holdings, Hale and each of the
other purchasers identified on the signature pages thereto (each a “Purchaser”
and collectively with Hale, the “Purchasers”) dated on or about February 27,
2009 and those certain Class A Warrants and Class B Warrants issued to the
Purchasers pursuant to the Preferred Stock Purchase Agreement, so long as, at
the time of any such payment, (i) no Event of Default exists or would exist
after giving effect to such payment, (ii) Borrower has performed in accordance
with at least one hundred percent (100.0%) of its board-approved revenue plan,
(iii) Borrower has performed at least fifteen percent (15.0%) above its
board-approved EBITDA plan, and (iv) Borrower will have at least Five Hundred
Thousand Dollars ($500,000.00) in unrestricted and unencumbered cash after each
such payment (excluding all amounts received from Hale and EREF), (2) commencing
with the month ending March 31, 2010 through and including the month ending
January 31, 2012, make cash payments to Hale and/or EREF in an aggregate amount
not to exceed Fifty Thousand Dollars ($50,000.00) per month in connection with
redemptions of the preferred stock pursuant to that certain Certificate of
Designations of Series A-1 Senior Preferred Stock (“Certificate of
Designations”) dated as of February 13, 2009 executed by Holdings, so long as,
at the time of any such payment, no Event of Default exists or would exist after
giving effect to such payment, (3) make monthly cash dividend payments to the
Investors in an amount not to exceed five percent (5.0%) per annum of the Stated
Value (as defined below) per share of the outstanding shares of Series A-1
Senior Preferred Stock, provided, however, the aggregate amount of such payments
made in any month shall not exceed Thirty-Five Thousand Dollars ($35,000.00) and
provided further, however, no such payments may be made while there is an Event
of Default or if an Event of Default would exist after giving effect to any such
payment, (4) accrue an additional dividend of seven and a half percent (7.50%)
per annum on the Series A-1 Senior Preferred Stock to be paid by adding such
amount to the Stated Value per share of the outstanding shares of Series A-1
Senior Preferred Stock and (5) make non-cash redemptions or non-cash repurchases
in exchange for capital stock of Borrower.  As used herein, “Stated Value” for
each share of Series A-1 Senior Preferred Stock shall initially be One Thousand
Dollars ($1,000.00).”

 
 

--------------------------------------------------------------------------------

 
 
 
6
The Loan Agreement shall be amended by inserting the following new definitions,
appearing alphabetically in Section 13.1 thereof:

 
“              “Certificate of Designations” is defined in Section 7.6.”


“              “Excess Cash Flow Redemptions” is fifty percent (50.0%) of
Holdings’s Excess Cash Flow (as defined in the Certificate of Designations,
without amendment to any defined term therein, except as otherwise approved by
Bank on a case-by-case basis in its sole and absolute discretion).”


“              “Investors” is defined in Section 7.6.”
 
“              “Subject Month” is the month which is two (2) calendar months
after the last month of any Testing Period.”
 
“              “Testing Period” is any three month period, with respect to which
Bank has tested Borrower’s EBITDA in order to determine the Collateral Handling
Fee in Section 2.2.4 or the Applicable Rate.”
 
 
7
The Loan Agreement shall be amended by deleting the following text, appearing in
the definition of Eligible Accounts in Section 13.1 thereof:

 
“              (h)           Accounts owing from an Account Debtor, including
Affiliates, whose total obligations to Borrower exceed twenty-five percent
(25.0%) (thirty-five percent (35.0%) if the Account Debtor is an agency of the
United States government) of all Accounts, for the amounts that exceed that
percentage, unless Bank approves in writing;”
 
and inserting in lieu thereof the following:

 
 

--------------------------------------------------------------------------------

 
 
“              (h)           Intentionally omitted;”
 
 
8
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 
“              “Applicable Rate” is (a) with respect to Financed Receivables
based upon Federal Agency Accounts and Subcontractor Accounts, a per annum rate
equal to the Prime Rate plus one and one-half of one percent (1.50%), and (b)
with respect to Financed Receivables based upon Unbilled Accounts, a per annum
rate equal to the Prime Rate plus two percent (2.0%).”
 
“              “Maturity Date” is June 11, 2010.”
 
“              “Prime Rate” is the greater of (a) four and one-half of one
percent (4.50%), and (b) Bank’s most recently announced “prime rate,” even if it
is not Bank’s lowest rate.”
 
and inserting in lieu thereof the following:
 
“              “Applicable Rate” is (a) with respect to Financed Receivables
based upon Federal Agency Accounts and Subcontractor Accounts, a per annum rate
equal to the Prime Rate plus one and one-half of one percent (1.50%), provided,
however, for any Subject Month (as of the first calendar day of such month), to
the extent that Borrower had EBITDA of at least Four Hundred Thousand Dollars
($400,000.00) for the applicable Testing Period, the Applicable Rate shall be a
per annum rate equal to the Prime Rate plus one percent (1.0%), and (b) with
respect to Financed Receivables based upon Unbilled Accounts, a per annum rate
equal to the Prime Rate plus two percent (2.0%), provided, however, for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower had EBITDA of at least Four Hundred Thousand Dollars ($400,000.00) for
the applicable Testing Period, the Applicable Rate shall be a per annum rate
equal to the Prime Rate plus one and one-quarter of one percent (1.25%).”
 
“              “Maturity Date” is May 15, 2011.”
 
“              “Prime Rate” is the greater of (a) four percent (4.0%), and (b)
Bank’s most recently announced “prime rate,” even if it is not Bank’s lowest
rate.”
 
 
9
The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

 
 
B.
Waiver.  Bank hereby waives Borrower’s existing defaults under the Loan
Agreement by virtue of Borrower’s failure to comply with the financial covenant
set forth in Section 6.7(b) thereof (relative to the requirement that Borrower
maintain a certain EBITDA) as of the three-month periods ended February 28,
2010, March 31, 2010, April 30, 2010 and May 31, 2010 (as required prior to this
Loan Modification Agreement).  Bank’s waiver of Borrower’s compliance of said
affirmative covenant shall apply only to the foregoing specific periods.

 
4.             FEES.  Borrower shall pay to Bank a modification fee equal to
Forty Five Thousand Dollars ($45,000.00) which fee shall be due on the date
hereof and shall be deemed fully earned as of the date hereof.  Borrower shall
also reimburse Bank for all reasonable legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.

 
 

--------------------------------------------------------------------------------

 
 
5.            RATIFICATION OF IP SECURITY AGREEMENTS.
 
 
(a)           Holdings hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of the Holdings IP Security Agreement and
acknowledges, confirms and agrees that the Holdings IP Security Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined therein.
 
 
(b)           Solutions hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of the Solutions IP Security Agreement and
acknowledges, confirms and agrees that the Solutions IP Security Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined therein.
 
 
(c)           Caldwell hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of the Caldwell IP Security Agreement and
acknowledges, confirms and agrees that the Caldwell IP Security Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined therein.
 
 
(d)           Trinity hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Trinity IP Security Agreement and acknowledges,
confirms and agrees that the Trinity IP Security Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined therein.
 
 
6.             RATIFICATIONS OF PERFECTION CERTIFICATES.
 
 
(a)           Except as set forth on Schedule 2 of the Fourth Loan Modification
Agreement, Holdings hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 13, 2007 between Holdings and Bank, and acknowledges, confirms and
agrees the disclosures and information Holdings provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.
 
 
(b)           Except as set forth on Schedule 2 of the Fourth Loan Modification
Agreement, Solutions hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 13, 2007 between Solutions and Bank, and acknowledges, confirms and
agrees the disclosures and information Solutions provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.
 
 
(c)           Except as set forth on Schedule 2 of the Fourth Loan Modification
Agreement, Caldwell hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of July 5, 2007 between Caldwell and Bank, and acknowledges, confirms and agrees
the disclosures and information Caldwell provided to Bank in such Perfection
Certificate have not changed, as of the date hereof.
 
 
(d)           Except as set forth on Schedule 2 of the Fourth Loan Modification
Agreement, Trinity hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of September 5, 2007 between Trinity and Bank, and acknowledges, confirms and
agrees the disclosures and information Trinity provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
7.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.
 
 
8.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
 
 
9.             NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.
 
 
10.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.
 
 
11.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.
 
 
[The remainder of this page is intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
This Loan Modification Agreement is executed as of the date first written above.
 
BORROWER:
 
BANK:
         
PARADIGM HOLDINGS, INC.
 
SILICON VALLEY BANK
         
By:
/s/ Richard Sawchak  
By:
/s/ Christine Egitto           
Name:
Richard Sawchak
 
Name:
Christine Egitto           
Title:
SVP and CFO
 
Title:
VP                     
PARADIGM SOLUTIONS CORPORATION
               
By:
/s/ Richard Sawchak                
Name:
Richard Sawchak
               
Title:
SVP and CFO
                         
CALDWELL TECHNOLOGY SOLUTIONS LLC
               
By:
/s/ Richard Sawchak                
Name:
Richard Sawchak
               
Title:
Manager
                         
TRINITY INFORMATION MANAGEMENT SERVICES
               
By:
/s/ Richard Sawchak                
Name:
Richard Sawchak
               
Title:
SVP and CFO
     

 
 

--------------------------------------------------------------------------------